Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR598236 (‘236).
Claim 1, FR (‘236) discloses an amusement park ride vehicle (3) comprising a chassis (9) configured to hold one or more passengers; a slider (13) configured to translate between a neutral and cantilevered position relative to the chassis (9) in a direction transverse to the direction of travel (8); and a rotator (6, 7) coupled between the slider and the cabin, wherein the rotator is configured to rotate the cabin (top portion of vehicle 3) relative to the slider which is configured to carry the rotator and the cabin along the direction transverse to the direction of travel.

Claims 7 and 18, the slider comprises a spring (14).
Claims 9 and 19, the rotator comprises a motion base (see Fig. 4).
Claim 12, FR (‘236) discloses an amusement park ride system comprises a guide rail (2) defining a ride path, the guide rail comprising a bend (see Fig. 2) defining a turn; and the vehicle with all of the structural features as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR (‘236).
It is noted that FR (‘238) fails to specifically disclose the wheels as shown in Fig. 3 as pinch wheels or drive wheels.  However, such difference is considered mechanical expediency and it would have been a matter of design choice to substitute the wheels as shown in Fig. 3 with any suitable wheels to accommodate any particular ride environment.
Allowable Subject Matter
Claims 2-5, 10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711